Citation Nr: 0108799	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the right knee as a 
result of treatment by the Department of Veteran's Affairs.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinea pedis or 
fungus of the feet.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for impaired vision. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1971 to March 
1972 and from November 1972 to October 1973.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
May 1998 and November 1998 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
MO. 

The veteran also appealed a recent RO decision that denied 
increased ratings for his service-connected hypertension (10 
percent) and hearing loss in the left ear (zero percent).  
However, in a statement received by the RO in December 1998, 
the veteran withdrew those latter claims from appellate 
status.  See 38 C.F.R. § 20.204 (2000).

The Board also notes that the veteran submitted medical 
evidence and a lay statement directly to the Board, which was 
received in February 2001.  However, the issues in appellate 
status were certified to the Board in November 1999, and the 
veteran was notified of the certification of his appeal at 
that time.  Under the applicable regulations, an appellant 
and his or her accredited representative must submit any 
additional evidence within 90 days following notification of 
certification and transfer of records to the Board.  38 
C.F.R. § 20.1304(a) (2000).  Following the 90 day period, 
evidence which is submitted by an appellant will not accepted 
by the Board except when the appellant demonstrates on 
written motion that there was good cause for the delay.  38 
C.F.R. § 20.1304(b)(2000).  As no such good cause has been 
shown , this evidence will not be considered by the Board in 
this decision but it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran does not have a right knee disability as the 
result of treatment provided by the VA.  

2.  In a July 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder and for 
fungus of the feet.  

3.  In the July 1997 decision, the Board also denied service 
connection for a right ankle disorder, a left ankle disorder, 
and impaired vision.  

4.  Evidence received since the July 1997 Board decision is 
cumulative in nature and is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims for service connection for a back disorder, 
a fungal infection of the feet, and impaired  vision.  

5.  Evidence received since the July 1997 Board decision 
includes X-ray evidence of arthritis of the ankles; this 
evidence was not previously before the Board and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims for service 
connection for right and left ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for compensation for additional disability 
of the right ankle due to VA medical treatment under 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).
2.  Evidence received since the July 1997 Board decision, 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disorder, is not new and material, and that claim remains 
denied.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2000).

3.  Evidence received since the July 1997 Board decision, 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for fungus 
of the feet, is not new and material, and that claim remains 
denied.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2000).

4.  Evidence received since the July 1997 Board decision, 
which denied service connection for a right ankle disorder, 
is new and material, and that claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (2000).

5.  Evidence received since the July 1997 Board decision, 
which denied service connection for a left ankle disorder, is 
new and material, and that claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (2000).

6.  Evidence received since the July 1997 Board decision, 
which denied service connection for defective vision, is not 
new and material, and that claim remains denied.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation for a Right Knee Disability under 
38 U.S.C.A. § 1151

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  The Board will apply the law cited 
above as this version is clearly more favorable to the 
appellant's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation is amended while a case is 
pending, the version most favorable to the veteran will 
apply); see also VAOPGCPREC 03-2000 (Apr. 10, 2000).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The veteran has 
been notified of the evidence needed for his claim and there 
is no indication that there is any additional relevant 
medical evidence available. Accordingly, the Board concludes 
that remanding the claim for additional development under the 
new statute is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Title 38, United States Code § 1151 provides that, in 
pertinent part, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service connected.  

The Board initially notes that in Gardner v. Derwinski, 1 
Vet. App. 584 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999) invalidated 38 C.F.R. 
§ 3.358(c)(3), on the ground that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding Section (c)(3), remained valid.  See Brown 
v. Gardner, 115 S. CT. 552 (1994).  On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Supreme Court's 
decision.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonable 
foreseeable.  Those amendments apply to claims for 
compensation under 38 C.F.R. § 1151 which were filed, as 
here, on or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 
31, 1997).

The implementing regulation, 38 C.F.R. § 3.358, provides 
that, where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1). Compensation 
is not payable if additional disability or death is a result 
of the continuance or natural progress of the injury or 
disease for which the veteran was hospitalized and/or 
treated.  38 C.F.R. § 3.358(b)(2).  Further, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA negligence or an unforeseen 
event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  In the present 
case, the veteran's claim was filed in July 1998.  Thus, 
evidence of VA negligence or an unforeseen event would be 
required in order for this claim to be granted. 

The veteran asserts that a right knee disorder is the result 
of VA treatment received in June 1980.  He requested that the 
VA obtain records of treatment provided through VA Medical 
Center, Jackson, Mississippi, and the claims file includes a 
record of in-patient treatment that month.  However, that 
hospitalization report does not reference any symptomatology 
associated with the right knee.

Although the veteran articulated complaints of right knee 
pain in August 1992, the claims file is noteworthy for the 
paucity of any objective evidence of a right knee disorder, 
particularly subsequent to June 1980.  X-ray examination in 
August 1992 revealed no significant bone or joint 
abnormality, and physical examination similarly revealed no 
pathology.  Notably, the veteran did not report at that time 
a history of knee pain since June 1980, indicating instead 
that the knee had been painful since 1973. 

There is no medical evidence suggesting that the veteran's 
right knee complaints are associated with VA treatment, nor 
is there any medical evidence suggesting that VA medical 
treatment provided in June 1980 failed to meet proper 
standards of care or resulted in any unforeseeable 
consequences.  Although the veteran has asserted this to be 
the case, the veteran is not competent to offer a relevant 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Given the absence of competent evidence linking a current 
right knee disability to VA treatment, the lack of objective 
evidence of a current knee disorder and the inconsistency of 
the veteran's current allegations with the history provided 
by the veteran in August 1992, the Board finds that there is 
no reasonable likelihood that further examination would 
result in information that would support the veteran's claim.  
Under these circumstances VCAA does not mandate a remand for 
an examination.  The evidence fails to indicate that the 
veteran's claimed right knee disability is related to 
treatment provided by the VA.  Accordingly, compensation for 
a claimed right knee disability under 38 U.S.C.A. § 1151 is 
not warranted.   

II.  New and Material Evidence

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
eliminates the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  However, as the remaining issues are 
applications to reopen claims previously denied by the Board, 
the threshold requirement of submitting new and material 
evidence to reopen the claim must be met.  See 38 U.S.C.A. 
§§ 7104(b), 5108; 38 C.F.R. §§ 3.156, 20.1100, 20.1105.  As 
the veteran has failed to meet that requirement with respect 
to his applications to reopen claims for service connection 
for a back disorder, tinea pedis and impaired vision, there 
is no duty to assist him with the development of these 
claims.  The Board notes that the veteran has been provided 
notice as to what type of evidence is required to reopen his 
claims and there is no indication that there is any 
additional relevant evidence that has not been obtained.  
  
Service connection may be granted for a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A number of diseases, including 
arthritis, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In a March 1977 decision, the Board denied entitlement to 
service connection for a back disorder and for athlete's foot 
(tinea pedis or a fungal infection of the feet).  The veteran 
subsequently attempted to reopen both claims.  In various 
rating decisions, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disorder.  In July 1997, the Board 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for a back 
disorder and a fungal infection of the feet.  In that 
decision, the Board also denied service connection for a 
right ankle disorder, a left ankle disorder, and impaired 
vision.  That decision is final and may be reopened only 
through the submission of new and material evidence.  See 38 
U.S.C.A. §§ 7104(b), 5108; 38 C.F.R. §§ 20.1100, 20.1105.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  As explained further below, 
that standard has not been met with respect to the attempts 
to reopen claims for service connection for a back disorder, 
tinea pedis, and impaired vision.

A.  Back

Evidence before the Board in July 1997 included service 
medical records, post-service treatment records available at 
that time and various lay statements.  Service medical 
records disclose that in February 1971, the veteran 
complained of low back pain for two days.  Pain and 
tenderness in the lower lumbar region were noted.  X-rays of 
the lumbar spine were negative.  In April 1971, the veteran 
complained of back pain.  On examination, range of motion was 
full and there were no spasms.  During the examination for 
separation in March 1972, the veteran's spine and 
musculoskeletal system were evaluated as normal. 

In a report of medical history for reenlistment in November 
1972, the veteran denied having recurrent back pain.  During 
an examination in November 1972, his spine and 
musculoskeletal system were evaluated as normal.  Subsequent 
service medical records from his second period of service are 
negative for any complaints, diagnosis or treatment of back 
symptoms.  In a report of medical history at separation in 
September 1973, the veteran denied having recurrent back 
pain. During an examination for separation in September 1973, 
his spine and musculoskeletal system were evaluated as 
normal.

During a VA examination in August 1976, the veteran stated 
that he had no trouble with his back.  Range of motion of the 
dorsolumbar spine was full, without pain. There were no signs 
of musculoskeletal dysfunction.  Straight leg raising was to 
90 degrees, bilaterally.  X-rays showed very slight scoliosis 
of the lumbosacral spine, which was noted to be probably of 
no significance.  The examiner concluded that pathology of 
the back was not found.

In a letter to a Member of Congress in August 1978, the 
veteran stated that he was treated for his back in service, 
but "didn't have a problem after leaving active duty until 
much later."

Lay statements were received in January 1979.  The veteran's 
mother stated that, after the veteran came home from service, 
he said that his back hurt. Another declarant stated that she 
had known the veteran since childhood and that, when he came 
home from the Army, he had a complaint about his back.  

L. R., D.C., a chiropractor, indicated in a statement 
received in January 1979 that the veteran was under his care 
in 1978 for cephalalgia, cervical strain and musculoskeletal 
problems related to low back syndrome.

During a personal hearing in February 1982, the veteran 
testified that he injured his back during basic training and 
received treatment for it at that time.

At a VA facility in August 1992, the veteran complained of 
lower back pain of  3 and 1/2 months duration since mowing 
lawns.  He also stated that he had had a back injury in 1971.  
On examination, there was no spasm or tenderness of the 
lumbar spine; straight leg raising was negative; the veteran 
had a normal gait, but he had obvious left leg shortening.  
X-rays of the lumbosacral spine were negative.  The diagnoses 
included chronic lower back pain and left leg shortening.

At a VA orthopedic clinic in late August 1992, the veteran 
stated that he had had lower back pain in basic training in 
1971, which recurred in 1979 on strenuous activity and had 
recurred since then.  He was referred to a physical therapy 
service, where an examination revealed range of motion of the 
back to be within normal limits.  There was no tenderness or 
spasm; straight leg raising was negative.  The assessment was 
chronic lower back pain with no evidence of radiculopathy.

In October 1978, J. T., D.O., reported that the veteran gave 
a history of lower back pain since basic training in 1971, 
when he slipped from a rope and fell about 7 feet.  On 
examination, there was tenderness around the left sacroiliac 
joint region.  The impression was left sacroiliitis.

In January 1993, C. M., M.D., reported that the veteran gave 
a history of lower back pain since 1971; he had re-injured 
his back in 1978 and again in 1992.  On examination, forward 
flexion did not cause back pain, but extension caused mild 
back pain; lumbar parapineal muscles and sciatic notches were 
not tender; and straight leg raising reproduced bilateral 
thigh pain. X-rays were normal.  The assessment was symptoms 
compatible with lumbar spinal stenosis.  A CT (computerized 
tomography) scan was ordered, which showed moderate L4-5 and 
L5 - S1 lumbar canal stenoses with some bulging of the L5 - 
S1 intervertebral discs.

In January 1993, Dr. J. T. reported that the veteran had 
experienced significant amelioration of lower back pain 
following use of the medication Voltaren.

At a VA neurology clinic in June 1993, the veteran stated 
that he injured his back in basic training in 1971, after 
which his symptoms improved.  One year earlier, he had been 
lifting a lawn mower and "something gave out" in his back.  
At a VA orthopedic clinic in March 1994, the veteran 
complained of intermittent lower back pain.  The impression 
was muscular lower back pain.

In determining that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
condition, the Board in July 1997 considered this evidence 
and observed that evidence received since a prior final 
decision in November 1979 suggested the presence of an 
intercurrent injury in 1978 or 1979.  The Board further 
determined that there was "no evidence of record that links 
in any way the veteran's currently diagnosed lower back pain 
and sacroiliitis to his military service."  

Since the Board's decision, additional evidence has been 
associated with the claims file.  This includes the results 
of an April 1998 examination of the spine.  The veteran 
stated during that examination that he sustained a fall in 
service, which injured his back.  Examination revealed some 
pain with motion and some mild muscle spasm.  The assessment 
was remote injury of the lumbar spine with no residuals shown 
upon x-ray examination.  

The evidence received since the Board's prior decision in 
July 1997 is cumulative in nature in that it merely confirms 
that the veteran has back symptoms and gives a history of an 
inservice back injury, which was previously considered by the 
Board; and it is not so significant that it must be 
considered in order in order to fairly decide the merits of 
the claim.  The additional medical evidence in question does 
not include a medical opinion that links any current back 
disorder to service. 

B.  Tinea Pedis (Fungus of the Feet)

At the time of the Board's March 1997 decision which 
initially denied service connection for what was then 
characterized as athlete's foot, the Board had before it 
service medical records, as well as the results of an August 
1976 VA examination.  Service medical records do not contain 
any reference to treatment of fungus of the feet, tinea 
pedis, or athlete's foot.  During a VA examination in August 
1976, the veteran stated that he soaked his feet in hot water 
and applied foot powder.  There was no evidence of tinea 
pedis or of any fungus or bacterial infection of the skin.  
The hair distribution was normal.  The assessment was that 
tinea pedis was not present.  

Subsequent, thereto, the veteran underwent a VA examination 
in March 1995.  That examination revealed tinea of the 
toenails and bottom of the feet and the groin area.  In 
determining that new and material evidence to reopen the 
March 1997 decision had not been submitted, the Board, in 
July 1997, determined that the diagnosis of tinea pedis had 
not been related by a physician to the veteran's active 
service more than 20 years earlier.  

Since the July 1997 decision, the veteran underwent a VA 
examination of the skin in April 1998.  The veteran stated at 
that time that he had a history of fungal infections which 
started in 1973.  Examination revealed no evidence of fungal 
infection, and the diagnosis was remote tinea pedis, not 
present on examination. 
The report contains no medical evidence linking the veteran's 
skin disorder to service, and there is no such medical 
evidence in the claims file.  The evidence received is not so 
significant that it must be considered in order to fairly 
decide the nature of the veteran's claim for service 
connection for fungus of the feet/tinea pedis and, as such, 
is not new and material.  

C.  Ankles

Service medical records reflect that in February 1973, after 
playing basketball, the veteran complained of swelling of the 
ankles.  At a podiatry clinic, ankle motion was within normal 
limits.  The veteran was given metatarsal pads.  In June 
1973, the veteran complained of swelling of the ankles after 
prolonged standing.  The assessment was mild ankle sprain.  

At an orthopedic clinic in July 1973, an examination of the 
ankles was within normal limits.  The impression was rule out 
arthritis.  The veteran was placed on a profile for 30 days 
of no marching, running, jumping or standing longer than 15 
minutes.  In August 1973 at a physical therapy service, he 
was instructed in ankle-strengthening exercises.  At the 
orthopedic clinic, the impression was possible chronic or 
repeated ankle sprain.

In the report of a separation examination in September 1973, 
swelling of the ankles was noted.  The veteran was referred 
to an orthopedic clinic for evaluation, where the examiner 
reported that ankle swelling was unrelated to musculoskeletal 
disease.  The examining physician advised that the veteran 
undergo urinary and cardiac evaluations, as what he described 
was pitting edema of the ankles.

During the VA examination in August 1976, the veteran did not 
complain about his ankles and no deformity or dysfunction of 
the ankles was found.

In October 1992, Dr. J. T. reported that the veteran gave a 
history of the onset of right ankle pain in service in 1973 
after playing basketball.  X-rays were negative for osseous 
pathology of traumatic origin.  On examination, a heel bounce 
test elicited a complaint of mild lateral malleolar pain of 
the right ankle.  Impressions included chronic, recurrent 
right ankle pain, sequela to lateral collateral ligamentous 
strain.

VA X-rays of the ankles in March 1995 showed a faint lucent 
line in the projection of the posterior left calcaneus; 
recent trauma could not be excluded.  No other significant 
abnormalities were seen.

During a VA joints examination in March 1995, the veteran 
stated that he had sprained his right ankle and "bruised" his 
left ankle in service.  He complained of mild pain and 
swelling of both ankles.  On examination, he moved with a 
trace limp.  Range of motion of the ankles was somewhat 
restricted.  The ankles were tender to palpation over the 
lateral aspects.  The impression was residuals of bilateral 
ankle injury, right more symptomatic.

In March 1995, a lay statement was received from an 
individual who indicated that he served in the Army with the 
veteran, and that, in 1973, during field training, the 
veteran jumped off a tank and sprained both ankles.  Also in 
March 1995, the veteran stated that he injured his ankles in 
service around January 1973.

In denying service connection for a disorder of the ankles, 
the Board observed that the evidence of record showed that 
the veteran sprained his ankles in service and that there 
were objective findings of limitation of motion and 
tenderness of the ankles.  The Board further observed that 
there was no competent medical evidence linking current ankle 
complaints and a sprain of the ankles in service. 

Since the Board's denial of service connection for a 
disorders of the ankles, additional evidence associated with 
the claims file includes a report of a VA examination of the 
joints.  During that examination, the veteran complained of 
pain in both ankles, stating that he sprained both his ankles 
in 1973 when he jumped from a tank.  Examination revealed no 
swelling or deformity.  The veteran could dorsiflex to from 0 
to 25 degrees, plantar flex from 0 to 45 degrees, and invert 
and ever 15 degrees, bilaterally.  The diagnosis was remote 
ankle sprain.  An x-ray examination at that time revealed 
minor degenerative arthritis of both ankles.  

The findings elicited during the most recent VA examination 
include X-ray evidence that now documents the presence of a 
current bilateral ankle disorder, arthritis.  While the 
record remains devoid of medical evidence of a nexus to 
service, since the evidence received since July 1997 shows a 
bilateral ankle disability that was not apparent at the time 
of the earlier Board decision, and it proves one essential 
element of the veteran's claim (a current disability), the 
Board finds that it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for right and left 
ankle disabilities.  As new and material evidence has been 
submitted, the veteran's claims for service connection for 
right and left ankle disabilities are reopened.  Since the RO 
denied the applications to reopen these claims, they must be 
adjudicated by the RO on a de novo basis.  Hence, the 
reopened claims are addressed in the remand appended to this 
decision.

D.  Impaired Vision

Evidence before the Board in July 1997 included, in addition, 
to service medical records, the results of VA examinations in 
August 1976, August 1993, and March 1995.  Service medical 
records disclose that at an examination for induction in 
April 1970, the veteran's visual acuity was 20/20, or normal, 
bilaterally.  At an examination for separation in March 1972, 
his vision was 20/20, bilaterally.

On examination for reenlistment in November 1972, vision was 
20/20.  At an examination for separation in September 1973, 
distant vision was 20/20 in the right eye and 20/40 in the 
left eye.  Defective vision was noted.

A VA examination of the eyes in August 1976 was within normal 
limits.  Vision was 20/30 in the right eye and 20/40 in the 
left eye.  The veteran did not wear corrective glasses.

At a VA eye clinic in August 1993, vision was corrected to 
20/20, bilaterally. On VA eye examination in March 1995, mild 
myopic refractive error, with presbyopia, was found, which 
was normal for the veteran's age.  Glasses were recommended. 

In denying service connection for impaired vision, the Board 
observed that refractive error was not a disability within 
the meaning of applicable legislation concerning service 
connection, citing 38 C.F.R. § 3.303(c).  The Board then 
determined that there was no competent evidence of a disease 
or injury to the eyes for which service connection could be 
granted.  

Since the Board's determination, the veteran underwent a 
visual examination in April 1998.  That evaluation revealed 
no evidence of eye trauma, but revealed diagnoses of 
decreased visual acuity and presbyopia.  Evidence currently 
before the Board reveals only a refractive error for which 
service connection is unavailable.  38 C.F.R. § 3.303(c).  
This evidence is cumulative of evidence previously before the 
Board and is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims for 
service connection of visual impairment.  Therefore, new and 
material evidence has not been submitted to reopen a claim 
for service connection for that disorder.  

E.  Conclusion

The Board has resolved the issue of whether the new and 
material evidence has been submitted to reopen a claim for 
service connection for tinea pedis in a manner that differs 
from the determination by the RO; the Board in this respect 
has determined that new and material evidence has not been 
submitted to reopen a claim for service connection for that 
disorder, whereas the RO addressed that issue on its merits.  
However, the veteran has been provided all laws and 
regulations pertinent to that issue and has not been limited 
in his ability to marshal all pertinent arguments on his 
behalf.  The Board finds that the veteran has not been 
prejudiced by any difference between the Board's manner of 
adjudicating the veteran's claim and that utilized by the RO, 
as the RO provided a de novo review of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).
ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability of the right knee as a result of treatment by VA 
is denied.

As no new and material evidence has been submitted, the 
veteran's applications to reopen claims for service 
connection for a back disorder, tinea pedis or fungus of the 
feet, and impaired vision are denied. 

As new and material evidence has been submitted, the 
veteran's claims for service connection for a right and left 
ankle disorders are reopened; the appeal is granted to this 
extent only.


                                                       REMAND   

As the Board has determined that the previously denied claims 
for service connection for right and left ankle disorders 
have been reopened by new and material evidence, the claims 
must therefore be reviewed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Governing law provides 
that if action by the Board involves a question not 
previously addressed, and such action would be prejudicial to 
the veteran, further due process must be provided.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Hence, to avoid prejudice 
to the veteran, the Board finds that the RO must review the 
claims for service connection for right and left ankle 
disorders on a de novo basis prior to Board review.  Id. 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his right and left ankle 
disorders.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

3.  The RO should review the claims for 
service connection for right and left 
ankle disorders on a de novo basis.

If either claim is denied, the veteran and his representative 
should be provided with a supplemental statement of the case, 
and an opportunity to respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

